Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 22, 2015

                                      No. 04-15-00500-CV

                 IN THE BEST INTEREST AND PROTECTION OF S.W.,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2015-MH-2596
                            Honorable Kelly Cross, Judge Presiding

                                      No. 04-15-00505-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.W.,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2015-MH-2544
                             Honorable Kelly Cross, Judge Presiding

                                         ORDER
         These are accelerated appeals from the trial court’s Order to Compel Psychoactive
Medications and from the trial court’s Judgment-Court-Ordered Temporary Mental Health
Services. Appellant’s briefs were originally due on September 7, 2015 and September 8, 2014,
respectively. On September 22, 2015, appellant filed motions for an extension of time in which
to file a brief and motions to consolidate the appeals.

        The motions are GRANTED and it is ORDERED that the two cases shall be consolidated
for briefing and argument purposes (if argument is requested and granted). The parties shall file
motions, briefs, and other pleadings as if the two appeals were one case, but shall put both appeal
numbers in the style of the case. The records, however, shall remain separated. If oral argument
is requested and granted, both cases shall be argued together, as a single appeal, and the total
time limit for each side at oral argument shall equal the ordinary time limit for a single appeal.
The court will dispose of the entire case with the same judgment, opinion, and mandate.

        It is ORDERED that appellant’s retained attorney, Mr. Michael S. Raign, file appellant’s
brief no later than October 8, 2015. Because this is an accelerated appeal, no further extensions
of time will be granted absent extenuating circumstances.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2015.


                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court